DISMISS; and Opinion Filed January 29, 2019.




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-18-00558-CV

              STEPHEN B. HOPPER AND LAURA S. WASSMER, Appellants
                                     V.
              JOHN L. MALESOVAS D/B/A MALESOVAS LAW FIRM AND
                  FEE, SMITH, SHARP & VITULLO, LLP, Appellees

                        On Appeal from the Probate Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. PR-11-03238-1

                          MEMORANDUM OPINION
                       Before Justices Myers, Molberg, and Osborne
                                Opinion by Justice Osborne
       Before the Court is appellants’ unopposed motion to dismiss the appeal. Appellants

inform the Court that the parties have resolved their dispute and the appeal is now moot.

Accordingly, we grant appellants’ motion and dismiss this appeal.    See TEX. R. APP. P.

42.1(a)(1).




                                               /Leslie Osborne/
                                               LESLIE OSBORNE
                                               JUSTICE
180558F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

STEPHEN B. HOPPER AND                              On Appeal from the Probate Court No. 1,
LAURA S. WASSMER, Appellants                       Dallas County, Texas
                                                   Trial Court Cause No. PR-11-03238-1.
No. 05-18-00558-CV         V.                      Opinion delivered by Justice Osborne.
                                                   Justices Myers and Molberg participating.
JOHN L. MALESOVAS D/B/A
MALESOVAS LAW FIRM AND
FEE, SMITH, SHARP & VITULLO, LLP,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellees JOHN L.
MALESOVAS D/B/A MALESOVAS LAW FIRM AND FEE, SMITH, SHARP & VITULLO,
LLP recover their costs of this appeal from appellants STEPHEN B. HOPPER AND LAURA S.
WASSMER.


Judgment entered this 29th day of January, 2019.




                                             –2–